Per Curiam.

Memorandum The answering affidavit presents no triable issue of fact. Under the contract in question, defendants were limited to the retention of plaintiff’s deposit in the sum of $500 in ease of his default, which amount under the contract must be regarded as liquidated damages. Defendants could not set up a counterclaim for damages in excess of that amount. (St. Cyr v. Sothern, 140 App. Div. 888.)
MacCrate, Steinbrink and Golden, JJ., concur.
The order should be unanimously reversed on the law, with $10 costs to plaintiff, and motion for summary judgment striking out defendants’ counterclaim granted.
Order reversed, etc.